Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are pending.  Claims 1-23 are subject to restriction and/or election requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Group I, claims 1- 7, 22-23,  drawn to an immunological binding partner binding to the C-terminal epitope of the C5 of the alpha 3 chain of collagen type 6 and a kit classified for example in class Y10S 435/81.
	II. Group II, claims 8-14  drawn to an immunoassay method for detecting a c terminal epitope of the C3 domain of the alpha 3 chain of the collagen type VI comprising an immunological binding partner binding to the C-terminal epitope of the C5 of the alpha 3 chain of collagen type 6 [..]  classified for example in G01N 33/55.
III. Group III, claim 15 -16 drawn to a method for investigating the rate of formation of extracellular matrix comprising conducting an assay to obtain a level of collagen type VI alpha 3 fragments  [..] classified for example in G01N 2333/78.
IV. Group IV, claim 17 -21 drawn to a method for identifying a subject suitable for treatment with an insulin sensitizer comprising [..]  a correlating an elevated value of an C-terminal epitope of the C5 of the alpha 3 chain of collagen type 6  with a subjects suitable for treatment classified for example in G01N 33/6893.
Inventions I  and II-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be practice in another materially different process as for example immune-purification
Inventions II to IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, In the instant case, the inventions as claimed are distinct because they differ in mode of operation, function and effect.  In particular, the function and effect of the Group III methods is to investigating the rate of formation of extracellular matrix comprising conducting an assay to obtain a level of collagen type VI alpha 3 fragments (degradation) which is different than the  function and effect of the Group IV :method of to identifying a subject suitable for treatment with an insulin sensitizer comprising a correlating an elevated value of an C-terminal epitope of the C5 of the alpha 3 chain of collagen type 6  with a subjects suitable for treatment or the methods of group II which is for to an immunoassay method for detecting a c terminal epitope of the C3 domain of the alpha 3 chain of the collagen type VI
The methods of Groups II-VI employ different modes of operation having different steps, differen subjects and serve different purposes that differ in function and effect.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, as set forth above. In addition, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Furthermore, in view of the non-coextensive method steps and elements as set forth above, the prior art applicable to one invention would not likely be applicable to another invention. Finally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; as diagnostic/treatment claims such as those set forth in Group IV require separate analysis for compliance under these statues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species Election 
The species election of the following compounds / methods (a) is required which elected species, altogether shall read on a single specific embodiment of the claimed method or product:
The species are as follows: 
(a) one type of an immunological binding partner (all claims).
Applicant to elect one an immunological binding partner per specification and indicate its structure (SEQ ID’s) and also indicate the seq ID of its epitope specificity.  Applicant to further indicate cross reactivity of the elected an immunological binding partner with SEQ ID’s 2 and 3.
(b) one type of clinical correlation (all claims).
1. detecting 
2. investigating the rate of formation of extracellular matrix
3. identifying a subject suitable for treatment with an insulin sensitizer
c. one type of reference value (all claims).
1. corresponds to a value falling within a second or third or third tertile
2. corresponds to a threshold (claim 21). 
d. one type of optional linker (all claims).
Applicant to elect an optional linker per specification.
The species election is required for all groups, which elected species, altogether shall read on a single specific embodiment of the claimed method or product.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species, for example in the case Species a,  having different structure and binding specificities or in the case Species b/c having different defined patient population characteristics/;assay methods  or in the case of species d, hav9ng different structures and functions.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As a consequence of the disparate clinical goals, different fields of search would be required. As clinical studies reported in the non-patent literature are typically narrow in scope and focus on a defined patient population, a defined disease or disorder, and a defined marker, the art reading on one species would not likely be applicable to the other and additional search efforts would be needed. Finally, the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. As such, separate analyses would be necessary in order to search and examine all species.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641